DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to because they may not contain text matter except when absolutely indispensable.  
4.	Objected drawings due to text within the drawings: Figures 1-65.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2, 5-12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Datta U.S. 9,511,219 (herein referred to as “Datta”) and in view of Dahla U.S. 8,317,786 (herein referred to as “Dahla”).
8.	Regarding Claim 1, Datta teaches A device adapted for the thoracoscopic placement of a pacing contact at a target site on an epicardial surface of a heart, the device comprising: 
(a) an inner tubular vacuum conduit (Fig. 19, ref num 6b) having an inner vacuum conduit distal end comprising an inner suction foot portion (Fig. 3, ref num 12 and Fig. 19, ref num 6), said inner tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said relatively inner suction foot portion (Fig. 19, ref num 6b has a flexible end adapted to the inner suction foot portion, ref num 12, Col. 20 lines 52-55, “a flexible tube or tubular portion 6b that communicates the vacuum to the inner vacuum foot 12”); 
(b) an outer tubular vacuum conduit (Fig. 22, ref num 7b) having an outer vacuum conduit distal end comprising an outer suction foot portion (Fig. 3, ref num 13 and Fig. 22, ref num 7), said outer tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said outer suction foot portion (Fig. 22, ref num 7b has a flexible end adapted to the outer suction foot portion, ref num 13, Col. 21 lines 17-20, “flexible tube or tubular portion 7b that communicates the vacuum to the outer vacuum foot”), said inner tubular vacuum conduit slidingly engaged within outer tubular vacuum conduit, so as to permit said inner suction foot portion to be moved from a position within said outer suction foot portion to a position extended beyond said outer suction foot portion (Col. 7, lines 48-59, “the outer tubular lead conduit or guide being flexible and adapted to conduct a vacuum to the outer suction foot portion while being adapted to slidingly conduct the inner tubular lead conduit, so as to permit the inner tubular lead conduit or guide to be extended from the outer lead conduit or guide distal end”); 
(c) at least one actuator adapted to articulate said outer suction foot portion while said inner suction foot portion is disposed within said outer suction foot portion (Fig. 2, ref nums 8 and 9; Col. 4, lines 40-55); 
 (e) an electrocautery blade extensible from between said inner suction foot portion and said outer suction foot portion (Figs. 3 and 3A, ref num 14); and 
(f) a support sheath for supporting said vacuum conduits, and having a proximal end and a distal end, with respective proximal end inlet and distal end outlet (Fig. 2, ref num 1, has proximal and distal ends, as shown as proximal and distal inlet/outlets).
However, Datta fails to teach (d) a waste removal vacuum conduit having a waste removal vacuum conduit distal end, and slidingly engaged within said inner tubular vacuum conduit so as to permit said waste removal vacuum conduit distal end to be urged to the position of said inner suction foot portion.
	Dahla teaches an electrosurgical instrument of analogous art, in which there is a waste removal vacuum conduit having a distal end (Figs. 3-7, ref num 139, distal end as shown, Col. 9 lines 59-60, “provides a variable level of fluid and debris removal”; Col. 10 lines 17 “a vacuum source 139 (e.g., indicated schematically)”).  The conduit is slidingly engaged within an inner tubular vacuum conduit to permit waste removal and be urged to the foot portion (Col. 9 lines 57-62, “sheath assembly 123 may be provided with a range of motion between the first and section positions that provides a variable level of fluid and debris removal.  Sheath assembly 123 is preferably slidable between…”).  The removal of debris during surgery is crucial, as conventional methods tend to leave the operating field cluttered and blocks visualization (Col. 1 lines 31-44).  As Datta does not offer a structure to remove debris and aid in the visualization of the field, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include the vacuum mechanism provided in Dahla in order to remove debris properly and allow for better visualization of the field during the procedure.

9.	Regarding Claim 2, Datta teaches the support sheath has a handle portion extending laterally therefrom (Fig. 2, ref num 4, “handle”).

10.	Regarding Claim 5, Datta teaches the inner suction foot portion and said outer suction foot portion each comprise a plurality of air channels (Col. 5 lines 63-67, “inner and/or outer suction foot portion(s) comprise(s) a plurality of cups connected to air channels”).

11.	Regarding Claim 6, Datta teaches at least one actuator comprise a first actuator and a second actuator (Fig. 2, ref nums 8 and 9), the first actuator comprising a first knob (Fig. 2, ref num 9 contains a knob as shown; also see Fig. 4, “articulation knob A (9)”) and at least one first tension cord adapted to articulate said outer suction foot portion (Col. 17 lines 20-24, “knob 9 to manipulate articulation of the distal end in one plane.  Articulation can be achieved by one, two or more tension cords…to transmit torsional force to the outer tubular lead conduit”) while said inner suction foot portion and said waste removal vacuum conduit distal end are disposed within said outer suction foot portion (Col. 5 lines 33-37 “first actuator…a knob adapted to articulate the inner suction foot portion and the outer suction foot portion while the inner suction foot portion is disposed within the outer suction foot portion”); and 
said second actuator comprises a second knob (Fig. 2, ref num 8 contains a knob as shown; also see Fig. 4, “articulation knob B (8)”) and at least one second tension cord adapted to articulate said inner suction foot portion (Col. 18 lines 64-67 – Col. 19 line 1,  “knob 8 to manipulate articulation of the distal end in one plane.  Articulation can be achieved 1, 2 or more tension cords”) when said inner suction foot portion is extended beyond said outer suction foot portion (Col. 5 lines 37-40 “second actuator…a knob adapted to articulate the inner suction foot portion when the inner suction foot portion is extending beyond the outer suction foot portion”).

12.	Regarding Claim 7, Datta teaches a manifold bulkhead disposed on the proximal end of said support sheath, said manifold bulkhead having said first knob and said second knob disposed thereon (see Fig. 5, manifold is disposed on proximal end of ref num 1).

13.	Regarding Claim 8, Datta teaches an inner tubular vacuum conduit is adapted, upon removal of said waste removal vacuum conduit, to slidingly engage a lead guide (Fig. 9, ref num 18) having a flexible distal portion (Col. 4 lines 16 “lead drive having a flexible distal end”) and a contact head disposed on the distal end thereof (Fig. 9, ref num 18a), said contact head bearing a pacing lead (Fig. 9, ref num 20 “pacing lead”) and adapted to engage said inner suction foot, to extend said pacing lead from said inner suction foot (Fig. 27A, ref num 20 is engaged with inner suction foot and extends therefrom).

14.	Regarding Claim 9, Datta teaches a releasable locking mechanism adapted to releasably restrict the axial movement of said inner tubular vacuum conduit with respect to said outer vacuum conduit (Fig. 10, ref num 19 “position lock”; Col. 10 lines 37-40, “a locking mechanism adapted to restrict the axial movement of the inner tubular lead guide with respect to the outer tubular lead guide”).

15.	Regarding Claim 10, Datta teaches the support sheath additionally comprising a moveable cover adapted to reversibly open and close said distal end outlet (Fig. 1, ref num 3; Claim 15 “moveable cover”).

16.	Regarding Claim 11, Datta teaches the inner tubular vacuum conduit is longer than said outer tubular vacuum conduit, and additionally comprising a removable spacer adapted to maintain relatively inner suction foot portion within said outer suction foot portion (Col. 10 lines 65-67 – Col. 11 lines 1, “inner tubular lead guide is longer than the outer tubular lead guide, the device may additionally comprise a spacer adapted to maintain the inner suction foot portion within the outer suction foot portion”).

17.	Regarding Claim 12, Datta teaches the electrocautery blade is adapted to be rotated 360 degrees and is energized by a spring biased switch when in an extended position from between said inner suction foot portion and said outer suction foot portion (Claim 6 “electrocautery blade is adapted to be rotated 360 degrees and is energized by a spring biased switch in an extended position”).

18.	Regarding Claim 20, Datta teaches a proximal bulkhead wherein it contains at least one actuator comprise a first actuator and a second actuator (Fig. 2, ref nums 8 and 9), the first actuator comprising a first knob (Fig. 2, ref num 9 contains a knob as shown; also see Fig. 4, “articulation knob A (9)”) and at a first spool portion having a spool of articulation wires (Col. 17 lines 20-24, “knob 9 to manipulate articulation of the distal end in one plane.  Articulation can be achieved by one, two or more tension cords…to transmit torsional force to the outer tubular lead conduit”),
said second actuator comprises a second knob (Fig. 2, ref num 8 contains a knob as shown; also see Fig. 4, “articulation knob B (8)”) and a second spool portion having a spool of second articulation wires (Col. 18 lines 64-67 – Col. 19 line 1,  “knob 8 to manipulate articulation of the distal end in one plane.  Articulation can be achieved 1, 2 or more tension cords”), said proximal bulkhead comprising:
a first opposed aperture pair having said first articulation wires extending therethrough (Fig. 2, the area next to ref num 9); and
	a second opposed aperture pair having a said second articulation wires extending therethrough (Fig. 2, area next to ref num 8);
	at least one fluid aperture adapted to transmit a vacuum through said proximal bulkhead (Fig. 2, ref num 10);
	said outer tubular vacuum conduit extending from said proximal bulkhead a first length (Fig. 2, ref num 7, which contains 7b, and extends to a first length); said inner tubular vacuum conduit of sufficient length so as to be adapted to extend from said proximal bulkhead a second length greater than said first length(Col. 6 lines 43-44 “the inner lead conduit or guide is longer tha[n] the outer lead conduit”).

19.	Regarding Claim 21, Datta teaches A device adapted for the thoracoscopic placement of a pacing contact at a target site on an epicardial surface of a heart, the device comprising: 
(a) an inner tubular vacuum conduit (Fig. 19, ref num 6b) having an inner vacuum conduit distal end comprising an inner suction foot portion (Fig. 3, ref num 12 and Fig. 19, ref num 6), said inner tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said relatively inner suction foot portion (Fig. 19, ref num 6b has a flexible end adapted to the inner suction foot portion, ref num 12, Col. 20 lines 52-55, “a flexible tube or tubular portion 6b that communicates the vacuum to the inner vacuum foot 12”); 
(b) an outer tubular vacuum conduit (Fig. 22, ref num 7b) having an outer vacuum conduit distal end comprising an outer suction foot portion (Fig. 3, ref num 13 and Fig. 22, ref num 7), said outer tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said outer suction foot portion (Fig. 22, ref num 7b has a flexible end adapted to the outer suction foot portion, ref num 13, Col. 21 lines 17-20, “flexible tube or tubular portion 7b that communicates the vacuum to the outer vacuum foot”), said inner tubular vacuum conduit slidingly engaged within outer tubular vacuum conduit, so as to permit said inner suction foot portion to be moved from a position within said outer suction foot portion to a position extended beyond said outer suction foot portion (Col. 7, lines 48-59, “the outer tubular lead conduit or guide being flexible and adapted to conduct a vacuum to the outer suction foot portion while being adapted to slidingly conduct the inner tubular lead conduit, so as to permit the inner tubular lead conduit or guide to be extended from the outer lead conduit or guide distal end”); 
(c) an inner tubular vacuum conduit is adapted, upon removal of said waste removal vacuum conduit, to slidingly engage a lead guide (Fig. 9, ref num 18) having a flexible distal portion (Col. 4 lines 16 “lead drive having a flexible distal end”) and a contact head disposed on the distal end thereof (Fig. 9, ref num 18a), said contact head bearing a pacing lead (Fig. 9, ref num 20 “pacing lead”) and adapted to engage said inner suction foot, to extend said pacing lead from said inner suction foot (Fig. 27A, ref num 20 is engaged with inner suction foot and extends therefrom);
(d) a releasable locking mechanism adapted to releasably restrict the axial movement of said inner tubular vacuum conduit with respect to said outer vacuum conduit (Fig. 10, ref num 19 “position lock”; Col. 10 lines 37-40, “a locking mechanism adapted to restrict the axial movement of the inner tubular lead guide with respect to the outer tubular lead guide”).
However, Datta fails to teach (e) a waste removal vacuum conduit having a waste removal vacuum conduit distal end, and slidingly engaged within said inner tubular vacuum conduit so as to permit said waste removal vacuum conduit distal end to be urged to the position of said inner suction foot portion.
	Dahla teaches an electrosurgical instrument of analogous art, in which there is a waste removal vacuum conduit having a distal end (Figs. 3-7, ref num 139, distal end as shown, Col. 9 lines 59-60, “provides a variable level of fluid and debris removal”; Col. 10 lines 17 “a vacuum source 139 (e.g., indicated schematically)”).  The conduit is slidingly engaged within an inner tubular vacuum conduit to permit waste removal and be urged to the foot portion (Col. 9 lines 57-62, “sheath assembly 123 may be provided with a range of motion between the first and section positions that provides a variable level of fluid and debris removal.  Sheath assembly 123 is preferably slidable between…”).  The removal of debris during surgery is crucial, as conventional methods tend to leave the operating field cluttered and blocks visualization (Col. 1 lines 31-44).  As Datta does not offer a structure to remove debris and aid in the visualization of the field, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include the vacuum mechanism provided in Dahla in order to remove debris properly and allow for better visualization of the field during the procedure.

20.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Datta and Dahla, and further in view of Millman U.S. 2007/0005002 (herein referred to as “Millman”).
21.	Regarding Claim 3, Datta teaches the support sheath has a handle portion extending laterally therefrom (Fig. 2, ref num 4 “handle”), and that the handle portion additionally comprises a vacuum manifold comprising valves to supply vacuum to inner and outer vacuum conduits (Fig. 2, ref num 11/11a, Col. 17 lines 11-13, “operator end has a connector 11 with a stopcock 11a to connect to an outside vacuum tubing to supply vacuum to the outer tubular lead conduit”; and Fig. 2, ref num 10/10a, Col. 18 lines 59-60, “connector 10 with a stopcock 10a to connect to outside vacuum tubing”).
	Datta also mentions that the vacuum conduits are regulated by a valve (Col. 6 lines 28-38).
	However, Datta fails to teach valves to supply vacuum to the waste removal vacuum conduit.
	Millman teaches a surgical instrument of analogous art in which the handle contains a plurality of valves configured to be connected to different vacuums (Fig. 5D, ref num 510B, “suction”).  Millman discusses that the device may be configured to have multiple valves or valves that are configured to be connected to multiple sources (para 0141-0143, 0274).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include another valve connected to the supply vacuum for the waste removal vacuum conduit as the different number of valves produces the expected result that the medium is controlled within the device.
		
22.	Regarding Claim 4, Datta teaches a manifold bulkhead disposed on the proximal end of said support sheath (see Fig. 2), said manifold bulkhead adapted to conduct a vacuum from said vacuum manifold to supply vacuum to said inner and outer vacuum conduits independently (Fig. 2, ref num 11/11a, Col. 17 lines 11-13, “operator end has a connector 11 with a stopcock 11a to connect to an outside vacuum tubing to supply vacuum to the outer tubular lead conduit”; and Fig. 2, ref num 10/10a, Col. 18 lines 59-60, “connector 10 with a stopcock 10a to connect to outside vacuum tubing”).
	Datta also mentions that the vacuum conduits are regulated by a valve (Col. 6 lines 28-38).
	However, Datta fails to teach valves to supply vacuum to the waste removal vacuum conduit.
	Millman teaches a surgical instrument of analogous art in which the handle contains a plurality of valves configured to be connected to different vacuums (Fig. 5D, ref num 510B, “suction”).  Millman discusses that the device may be configured to have multiple valves or valves that are configured to be connected to multiple sources (para 0141-0143, 0274).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include another valve connected to the supply vacuum for the waste removal vacuum conduit as the different number of valves produces the expected result that the medium is controlled within the device.

23.	Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Datta and Dahla, and further in view of Perry U.S. 11,129,566 (earliest filing date 08/04/2017; herein referred to as “Perry”) and Ginnebaugh U.S. 2009/0299367 (herein referred to as “Ginnebaugh”).
24.	Regarding Claim 13, Datta teaches a handle portion extending laterally therefore (Fig. 2, ref num 4), aid handle portion having a lower portion and an upper portion (as shown in Fig. 2, ref num 4 has both an upper and lower portions), and a longitudinal axis (there is a longitudinal axis, Fig. 2, ref num 4); a hollow electrocautery sheath extending from said upper portion at an angle to said longitudinal axis (Fig. 2, ref num 1 extends at an angle from the upper portion of ref num 4), said hollow electrocautery sheath having a rotatable electrocautery connection (Fig. 2, ref num 16).
	Datta fails to teach a space adapted to accommodate and support an electrosurgical pencil and an electrosurgical pencil disposed within said space and having an electric input contact extending from said lower portion of said handle, and an electrical output contact extending from said upper portion of said handle, and an electrical connection between said electrosurgical pencil and said electric output to said rotatable electrocautery connection.
	Perry teaches a medical device in which there is a handle portion (Figs. 2 and 3, ref num 104) and a pencil portion (Fig. 2, ref num 132), in which the pencil/operating element is disposed within a space in the handle (Fig. 5A, ref num 132 is disposed within a space in the handle 104 as shown, stored in ref num 106).  This provides storage and protection of the operating element when not in use (Col. 3, lines 60-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include an electrosurgical pencil that is stored in a space in the handle for protection and storage while the device is not in use.
	However, Perry fails to teach that the electrosurgical pencil has an electric input contact extending from a lower portion of the handle, and is connected to the electric output.
	Ginnebaugh teaches a medical device of analogous art in which the electrosurgical pencil (Fig. 6, ref num 27) has an electric input contact extending from the lower portion of the handle (Figs. 2-4, ref num 17 is on the lower portion of the handle), and is connected to the electric output (para 0031 “electrically coupled to a high frequency energy source”; also see Fig. 11A, ref num 74, para 0042 “contacting device 74 includes a plurality of resilient contact terminals 75….such as a convention BOVIE pencil”).  The input and output allow for the delivering of high frequency energy from an energy generator to the pencil for the desired treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta-Perry to include both the input and output electric contact of the electrosurgical pencil in order to provide a connection for the energy to reach the pencil for the desired treatment.

25.	Regarding Claim 17, Datta teaches A device adapted for the thoracoscopic placement of a pacing contact at a target site on an epicardial surface of a heart, the device comprising: 
(a) an inner tubular vacuum conduit (Fig. 19, ref num 6b) having an inner vacuum conduit distal end comprising an inner suction foot portion (Fig. 3, ref num 12 and Fig. 19, ref num 6), said inner tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said relatively inner suction foot portion (Fig. 19, ref num 6b has a flexible end adapted to the inner suction foot portion, ref num 12, Col. 20 lines 52-55, “a flexible tube or tubular portion 6b that communicates the vacuum to the inner vacuum foot 12”); 
(b) an outer tubular vacuum conduit (Fig. 22, ref num 7b) having an outer vacuum conduit distal end comprising an outer suction foot portion (Fig. 3, ref num 13 and Fig. 22, ref num 7), said outer tubular vacuum conduit having a flexible distal end and adapted to conduct a vacuum to said outer suction foot portion (Fig. 22, ref num 7b has a flexible end adapted to the outer suction foot portion, ref num 13, Col. 21 lines 17-20, “flexible tube or tubular portion 7b that communicates the vacuum to the outer vacuum foot”), said inner tubular vacuum conduit slidingly engaged within outer tubular vacuum conduit, so as to permit said inner suction foot portion to be moved from a position within said outer suction foot portion to a position extended beyond said outer suction foot portion (Col. 7, lines 48-59, “the outer tubular lead conduit or guide being flexible and adapted to conduct a vacuum to the outer suction foot portion while being adapted to slidingly conduct the inner tubular lead conduit, so as to permit the inner tubular lead conduit or guide to be extended from the outer lead conduit or guide distal end”); 
(c) at least one actuator adapted to articulate said outer suction foot portion while said inner suction foot portion is disposed within said outer suction foot portion (Fig. 2, ref nums 8 and 9; Col. 4, lines 40-55); 
 (e) an electrocautery blade extensible from between said inner suction foot portion and said outer suction foot portion (Figs. 3 and 3A, ref num 14); and 
(f) a support sheath for supporting said vacuum conduits, and having a proximal end and a distal end, with respective proximal end inlet and distal end outlet (Fig. 2, ref num 1, has proximal and distal ends, as shown as proximal and distal inlet/outlets).
(g) a handle portion extending laterally therefore (Fig. 2, ref num 4), aid handle portion having a lower portion and an upper portion (as shown in Fig. 2, ref num 4 has both an upper and lower portions), and a longitudinal axis (there is a longitudinal axis, Fig. 2, ref num 4); a hollow electrocautery sheath extending from said upper portion at an angle to said longitudinal axis (Fig. 2, ref num 1 extends at an angle from the upper portion of ref num 4), said hollow electrocautery sheath having a rotatable electrocautery connection (Fig. 2, ref num 16).
	However, Datta fails to teach (d) a waste removal vacuum conduit having a waste removal vacuum conduit distal end, and slidingly engaged within said inner tubular vacuum conduit so as to permit said waste removal vacuum conduit distal end to be urged to the position of said inner suction foot portion; (g) a space adapted to accommodate and support an electrosurgical pencil and an electrosurgical pencil disposed within said space and having an electric input contact extending from said lower portion of said handle, and an electrical output contact extending from said upper portion of said handle, and an electrical connection between said electrosurgical pencil and said electric output to said rotatable electrocautery connection.
	Dahla teaches an electrosurgical instrument of analogous art, in which there is a waste removal vacuum conduit having a distal end (Figs. 3-7, ref num 139, distal end as shown, Col. 9 lines 59-60, “provides a variable level of fluid and debris removal”; Col. 10 lines 17 “a vacuum source 139 (e.g., indicated schematically)”).  The conduit is slidingly engaged within an inner tubular vacuum conduit to permit waste removal and be urged to the foot portion (Col. 9 lines 57-62, “sheath assembly 123 may be provided with a range of motion between the first and section positions that provides a variable level of fluid and debris removal.  Sheath assembly 123 is preferably slidable between…”).  The removal of debris during surgery is crucial, as conventional methods tend to leave the operating field cluttered and blocks visualization (Col. 1 lines 31-44).  As Datta does not offer a structure to remove debris and aid in the visualization of the field, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include the vacuum mechanism provided in Dahla in order to remove debris properly and allow for better visualization of the field during the procedure.
Perry teaches a medical device in which there is a handle portion (Figs. 2 and 3, ref num 104) and a pencil portion (Fig. 2, ref num 132), in which the pencil/operating element is disposed within a space in the handle (Fig. 5A, ref num 132 is disposed within a space in the handle 104 as shown, stored in ref num 106).  This provides storage and protection of the operating element when not in use (Col. 3, lines 60-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include an electrosurgical pencil that is stored in a space in the handle for protection and storage while the device is not in use.
	However, Perry fails to teach that the electrosurgical pencil has an electric input contact extending from a lower portion of the handle, and is connected to the electric output.
	Ginnebaugh teaches a medical device of analogous art in which the electrosurgical pencil (Fig. 6, ref num 27) has an electric input contact extending from the lower portion of the handle (Figs. 2-4, ref num 17 is on the lower portion of the handle), and is connected to the electric output (para 0031 “electrically coupled to a high frequency energy source”; also see Fig. 11A, ref num 74, para 0042 “contacting device 74 includes a plurality of resilient contact terminals 75….such as a convention BOVIE pencil”).  The input and output allow for the delivering of high frequency energy from an energy generator to the pencil for the desired treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta-Perry to include both the input and output electric contact of the electrosurgical pencil in order to provide a connection for the energy to reach the pencil for the desired treatment.

26.	Regarding Claim 19, Datta teaches at least one actuator comprise a first actuator and a second actuator (Fig. 2, ref nums 8 and 9), the first actuator comprising a first knob (Fig. 2, ref num 9 contains a knob as shown; also see Fig. 4, “articulation knob A (9)”) and at least one first tension cord adapted to articulate said outer suction foot portion (Col. 17 lines 20-24, “knob 9 to manipulate articulation of the distal end in one plane.  Articulation can be achieved by one, two or more tension cords…to transmit torsional force to the outer tubular lead conduit”) while said inner suction foot portion and said waste removal vacuum conduit distal end are disposed within said outer suction foot portion (Col. 5 lines 33-37 “first actuator…a knob adapted to articulate the inner suction foot portion and the outer suction foot portion while the inner suction foot portion is disposed within the outer suction foot portion”); and 
said second actuator comprises a second knob (Fig. 2, ref num 8 contains a knob as shown; also see Fig. 4, “articulation knob B (8)”) and at least one second tension cord adapted to articulate said inner suction foot portion (Col. 18 lines 64-67 – Col. 19 line 1,  “knob 8 to manipulate articulation of the distal end in one plane.  Articulation can be achieved 1, 2 or more tension cords”) when said inner suction foot portion is extended beyond said outer suction foot portion (Col. 5 lines 37-40 “second actuator…a knob adapted to articulate the inner suction foot portion when the inner suction foot portion is extending beyond the outer suction foot portion”).

27.	Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Datta, Dahla, Perry, and Ginnebaugh, and further in view of Millman.
28.	Regarding Claim 14, Datta teaches a vacuum manifold comprising valves to supply vacuum to said inner and outer conduits independently (Fig. 2, ref num 11/11a, Col. 17 lines 11-13, “operator end has a connector 11 with a stopcock 11a to connect to an outside vacuum tubing to supply vacuum to the outer tubular lead conduit”; and Fig. 2, ref num 10/10a, Col. 18 lines 59-60, “connector 10 with a stopcock 10a to connect to outside vacuum tubing”).
	Datta also mentions that the vacuum conduits are regulated by a valve (Col. 6 lines 28-38).
	However, Datta fails to teach valves to supply vacuum to the waste removal vacuum conduit.
Millman teaches a surgical instrument of analogous art in which the handle contains a plurality of valves configured to be connected to different vacuums (Fig. 5D, ref num 510B, “suction”).  Millman discusses that the device may be configured to have multiple valves or valves that are configured to be connected to multiple sources (para 0141-0143, 0274).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include another valve connected to the supply vacuum for the waste removal vacuum conduit as the different number of valves produces the expected result that the medium is controlled within the device.

29.	Regarding Claim 18, Datta teaches a manifold bulkhead disposed on the proximal end of said support sheath (see Fig. 2), said manifold bulkhead adapted to conduct a vacuum from said vacuum manifold to supply vacuum to said inner and outer vacuum conduits independently (Fig. 2, ref num 11/11a, Col. 17 lines 11-13, “operator end has a connector 11 with a stopcock 11a to connect to an outside vacuum tubing to supply vacuum to the outer tubular lead conduit”; and Fig. 2, ref num 10/10a, Col. 18 lines 59-60, “connector 10 with a stopcock 10a to connect to outside vacuum tubing”).
	Datta also mentions that the vacuum conduits are regulated by a valve (Col. 6 lines 28-38).
	However, Datta fails to teach valves to supply vacuum to the waste removal vacuum conduit.
	Millman teaches a surgical instrument of analogous art in which the handle contains a plurality of valves configured to be connected to different vacuums (Fig. 5D, ref num 510B, “suction”).  Millman discusses that the device may be configured to have multiple valves or valves that are configured to be connected to multiple sources (para 0141-0143, 0274).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include another valve connected to the supply vacuum for the waste removal vacuum conduit as the different number of valves produces the expected result that the medium is controlled within the device.

30.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Datta and Dahla, and further in view of Rigby U.S. 5,254,117.
31.	Regarding Claims 15 and 16, Datta teaches a handle portion extending laterally therefrom (Fig. 2, ref num 4), said handle portion having a lower portion and an upper portion (as shown in Fig. 2, ref num 4 has both an upper and lower portions), and a vacuum manifold comprising valves to supply vacuum to inner and outer vacuum conduits (Fig. 2, ref num 11/11a, Col. 17 lines 11-13, “operator end has a connector 11 with a stopcock 11a to connect to an outside vacuum tubing to supply vacuum to the outer tubular lead conduit”; and Fig. 2, ref num 10/10a, Col. 18 lines 59-60, “connector 10 with a stopcock 10a to connect to outside vacuum tubing”).
	Datta also mentions that the vacuum conduits are regulated by a valve (Col. 6 lines 28-38).
	Datta fails to teach said lower portion of the handle comprising a vacuum manifold adapted to accept a vacuum connection and to distribute said vacuum to each of said (a) inner tubular vacuum conduit, (b) outer tubular vacuum conduit and (c) waste removal vacuum conduit independently, and that the vacuum manifold comprises three respective push valves.
	Rigby teaches an electrosurgical probe of analogous art, in which the lower portion of the handle contains a plurality of push valves (Fig. 1, ref nums 38 and 40, also see ref num 18), in which each push valve is connected to various vacuum conduits (Col. 9 lines 3-28; it is described that the push valves regulate the flow of mediums).  The regulation of fluid flow through the device allows for precision of the vacuums while in use (Col. 9, lines 3-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta to include three push valves that are connected to the vacuum conduits respectively in order to control the precision of their use during the treatment.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794